PER CURIAM.
. The facts as stated in the bill are uncontested. The city of St. Petersburg relies upon H. B. No. 766 of the Laws of Florida, enacted in 1933 (chapter 16251). The construction of that act presents difficulties, but assuming that it authorizes the ordinance passed by the city of St. Petersburg, which directed its tax officers to accept in payment of all city taxes levied in 1931 and previous years bonds and past-due coupons of the city in lieu of money, we are of opinion that the ordinance and the act of the Legislature upon which it rests, for the reasons stated in Crummer v. City of Ft. Pierce (D. C.) 2 F. Supp. 737, and in McNee v. Wall (D. C.) 4 F. Supp. 496, decided 22d of August, 1933, are contrary to section 10 of article 1 of the Constitution of the United States as impairing the obligation of the contract between the city and its bondholders. For this cause the application for interlocutory injunction is granted.